07/07/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                Assigned on Briefs June 1, 2022

                                    IN RE ELLIE G. ET AL

                  Appeal from the Juvenile Court for Davidson County
              No. 2018-2231, 2018-2232, PT253664 Sheila Calloway, Judge
                        ___________________________________

                               No. M2021-00982-COA-R3-PT
                           ___________________________________


In this termination of parental rights case, Appellants, the children’s biological mother and
father, appeal the trial court’s termination of their respective parental rights to the two
children on the grounds of: (1) abandonment by an incarcerated parent by wanton
disregard, Tenn. Code Ann. §§ 36-1-113(g)(1) and 36-1-102(1)(A)(iv); and (2) failure to
manifest an ability and willingness to assume custody, Tenn. Code Ann. § 36-1-113(g)(14).
Mother appeals the termination of her parental rights on the additional ground of
persistence of the conditions that led to the children’s removal, Tenn. Code Ann. § 36-1-
113(g)(3)(A). Appellants also appeal the trial court’s determination that termination of
their respective parental rights is in the children’s best interest. Discerning no error, we
affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                              Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and JOHN W. MCCLARTY, J., joined.

Ashley Preston, Nashville, Tennessee, for the appellant, Albert E. G.1

Sharlina Mack, Nashville, Tennessee, for the appellant, Katie G.

Herbert H. Slatery, III, Attorney General and Reporter, and Courtney J. Mohan, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.




        1
          In cases involving minor children, it is the policy of this Court to redact the parties’ names to
protect their identities.
                                        OPINION

                                      I. Background

       Albert E. G. (“Father”) and Katie G. (“Mother”) are the biological parents of the
two minor children at issue in this case, Kaley G. (d/o/b/ June 2011) and Ellie G. (d/o/b
April 2016) (together, the “Children”). On March 22, 2018, Appellee Tennessee
Department of Children’s Services (“DCS”) received a referral alleging that: (1) Kaley was
not attending school regularly; (2) the Children were outside unattended; (3) Mother and
Father argued frequently and appeared to be using drugs; and (4) the home was “in
unlivable conditions.” In its investigation, DCS learned that Kaley had excessive absences
from school. In the 2016/2017 school year, Kaley had a total of 25 absences. In the
2017/2018 school year, Kaley was absent from school a total of 35 times. In addition to
educational neglect, DCS’s investigation found that: (1) “there is ongoing reported drug
use by both parents including IV drug use by the mother”; (2) “the children are out in the
yard and road at all hours of the day and night, without supervision”; (3) “Ellie has an
infected injury on her leg that she has not received medical care for”; (4) “there is ongoing
reported domestic violence between the parents”; and (5) “the family’s home is extremely
cluttered and presents a safety hazard for young children.”

       On May 29, 2018, DCS filed a dependency and neglect petition requesting
immediate custody of the Children “[d]ue to the risk of harm to the minor children due to
their excessive truancy, medical neglect, exposure to ongoing domestic violence, lack of
supervision, environmental neglect, and ongoing drug use along with the flight risk of the
parents.” The Juvenile Court for Davidson County (“trial court”) placed custody with
DCS; initially, DCS could not locate the Children. However, on June 11, 2018, Mother
was arrested on drug-related charges, and Ellie was taken into custody at that time. A few
weeks later, on June 26, 2018, DCS located and removed Kaley after she was found with
Mother, “who was visibly under the influence.” The delay in removing Kaley was caused
by Father having physical custody of Kaley and actively avoiding DCS. Mother reported
that Father hid Kaley from DCS until Mother was released from jail on the June 11 drug
charges.

       On March 29, 2019, the trial court entered an Agreed Order of Adjudication and
Disposition, wherein it held that the Children were dependent and neglected due to the
parents’ use of illegal drugs, educational neglect, and domestic violence. The trial court’s
conclusion was based on the following facts as found in its March 29 order:

       3. During interviews with the CPSI Jenczyk, the mother, Katie [G.],
       acknowledged a history of illegal drug use and acknowledged that she had
       “relapsed” by ingesting methamphetamines in February 2018. After the
       mother’s arrest in June 2018 on drug related charges, the mother further
       acknowledged ingesting methamphetamines as recently as June 2018.
                                          -2-
      [Mother] further acknowledged domestic disputes between the mother and
      the father . . . in the presence of the children, that resulted in law enforcement
      response to the parties’ home on multiple occasions. Law enforcement
      officers described the parents as “a public nuisance” due to the repeated
      responses by law enforcement to the family home. The mother further
      acknowledged that the minor child, Kaley [G.], had missed approximately 40
      days of school in the current school year and was dropped from enrollment
      in April 2018 due to excessive absences.
      4. During interviews with CPSI Jenczyk, the minor child, Kaley [G.],
      disclosed that she had witnessed violence between the parents on at least one
      occasion, on which occasion Kaley observed the mother and father arguing
      loudly and punching each other in her presence. Kaley further disclosed that
      she “just wanted her mother and father to stop fighting.”
      5. During interviews with the CPSI Jenczyk, the father, Albert [G.], denied
      many of the allegations contained in the referral but acknowledged that he
      was aware that the mother was using methamphetamines. [Father]
      acknowledged a history or illegal drug use but denied current use. However,
      [he] submitted to a drug screen and tested positive for methamphetamines.
      [Father] stated that his prescription medication could have resulted in a false
      positive for methamphetamine. CPSI Jenczyk confirmed with a pharmacist
      that such a false positive for that medication was in fact possible. [Father]
      has subsequently acknowledged that he is participating in alcohol and drug
      services during his incarceration to address issues related to his own more
      recent drug use.
      6. During the pendency of this proceeding the parents have each been
      incarcerated in multiple counties in Tennessee, including but not limited to
      drug related charges. Most recently they were charged with the offense of car
      jacking in which incident the parents are alleged to be co-defendants. Those
      most recent charges of car jacking and aggravated robbery have been bound
      over to the Davidson County Grand Jury and remain pending as of the date
      of this Juvenile Court hearing. The parents each remain incarcerated on those
      charges as of the date of this Juvenile Court hearing

        Turning to Mother and Father’s criminal activity, on March 19, 2018, Mother was
charged with driving on a suspended license. On August 19, 2018, she was charged with
theft of property. On May 1, 2019, Mother pled guilty to both charges and was sentenced
to ninety-days incarceration. She was released in July 2019, but was arrested again on
August 22, 2019, when she missed a court date.

       Mother and Father were both charged with aggravated robbery on July 14, 2018.
Mother stated that the crime involved a vehicle they had “borrowed” that was later reported
stolen, but she admitted that she and Father were using illegal drugs at the time. Father
pled guilty to the charge on August 21, 2019 and was sentenced to six-years incarceration.
                                           -3-
Mother pled guilty to the aggravated robbery and was initially sentenced to six-years
incarceration. However, while incarcerated, Mother attended a drug-and-alcohol-
treatment program and successfully petitioned the court for a suspended sentence. In
November 2019, Mother was placed on probation for five years.

       The conditions of Mother’s probation required her to have a job, and to refrain from
using drugs, possessing firearms, and criminal activity. Mother was required to submit to
monthly drug screens. Although she was initially compliant with the drug screens, on
March 1, 2021 (the first day of the hearing on the petition to terminate her parental rights),
Mother tested positive for methamphetamine and amphetamines. The positive results were
confirmed by a test administered on March 2, 2021 by Mother’s probation officer. On April
15, 2021, during the termination of parental rights hearing, a warrant was issued for
Mother’s arrest due to her probation violation for the positive drug screen. Mother did not
attend the last day of the hearing. Father did not participate at the hearing, and his
whereabouts were unknown at that time. By order of August 30, 2021, the trial court
terminated Mother’s and Father’s parental rights. Appellants appeal.

                                         II. Issues

       We restate the dispositive issues as:

       1. Whether there is clear and convincing evidence to support the trial court’s
       termination of Mother’s and/or Father’s parental rights on any of the
       statutory grounds found by the trial court.

       2. If so, whether there is clear and convincing evidence that termination of
       Mother’s and/or Father’s parental rights is in the Children’s best interest.

                                 III. Standard of Review

       The Tennessee Supreme Court has previously explained that:

       A parent’s right to the care and custody of [his or] her child is among the
       oldest of the judicially recognized fundamental liberty interests protected by
       the Due Process Clause of the federal and state constitutions. Troxel v.
       Granville, 530 U.S. 57, 65 (2000); Stanley v. Illinois, 405 U.S. 645, 651
       (1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption
       of Female Child, 896 S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk,
       855 S.W.2d 573, 578-79 (Tenn. 1993). But parental rights, although
       fundamental and constitutionally protected, are not absolute. In re Angela
       E., 303 S.W.3d at 250. “‘[T]he [S]tate as parens patriae has a special duty to
       protect minors. . . .’ Tennessee law, thus, upholds the [S]tate’s authority as
       parens patriae when interference with parenting is necessary to prevent
                                            -4-
       serious harm to a child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton,
       657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer,
       455 U.S. 745 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522-23 (Tenn. 2016) (footnote omitted). In
Tennessee, termination of parental rights is governed by statute, which identifies
“‘situations in which that state’s interest in the welfare of a child justifies interference with
a parent’s constitutional rights by setting forth grounds on which termination proceedings
can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting
In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL
1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g))).
Thus, a party seeking to terminate a parent’s rights must prove: (1) the existence of one of
the statutory grounds; and (2) that termination is in the child’s best interest. Tenn. Code
Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

       Considering the fundamental nature of a parent’s rights and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases. Santosky, 455 U.S. at 769. As such, a party
must prove statutory grounds and the child’s best interest by clear and convincing evidence.
Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W. 3d at 546. Clear and convincing
evidence “establishes that the truth of the facts asserted is highly probable . . . and
eliminates any serious or substantial doubt about the correctness of the conclusions drawn
from evidence[,]” and “produces in a fact-finder’s mind a firm belief or conviction
regarding the truth of the facts sought to be established.” In re M.J.B., 140 S.W.3d 643,
653 (Tenn. Ct. App. 2004).

       In termination of parental rights cases, appellate courts review a trial court’s factual
findings de novo and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483
S.W.3d at 523-24 (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010)); In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re A.M.H., 215 S.W.3d 793, 809 (Tenn.
2007). The Tennessee Supreme Court has explained that:

       The trial court’s ruling that the evidence sufficiently supports termination of
       parental rights is a conclusion of law, which appellate courts review de novo
       with no presumption of correctness. In re M.L.P., 281 S.W.3d at 393
       (quoting In re [A.M.H.], 215 S.W.3d at 810). Additionally, all other
       questions of law in parental termination appeals, as in other appeals, are
       reviewed de novo with no presumption of correctness. In re Angela E., 303
       S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 524. With the foregoing in mind, we turn to our review.
                                         -5-
                   IV. Grounds for Termination of Parental Rights

        Although only one ground must be proven by clear and convincing evidence in order
to terminate a parent or guardian’s parental rights, the Tennessee Supreme Court has
instructed this Court to review every ground relied upon by the trial court to terminate
parental rights in order to prevent “unnecessary remands of cases.” In re Angela E., 303
S.W.3d at 251 n.14. Here, the trial court terminated Mother and Father’s respective
parental rights on grounds of: (1) abandonment by an incarcerated parent by wanton
disregard; and (2) and failure to manifest a willingness and ability to assume custody. The
trial court also terminated Mother’s parental rights on the additional ground of persistence
of the conditions that led to the Children’s removal. We now turn to address each of these
grounds.

                      A. Abandonment by an Incarcerated Parent by
                       Wanton Disregard by Mother and Father

      The trial court found, by clear and convincing evidence, that Mother and Father
abandoned the Children. Tennessee Code Annotated section 36-1-113(g) provides:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following grounds
       are cumulative and nonexclusive, so that listing conditions, acts or omissions
       in one ground does not prevent them from coming within another ground:
       (1) Abandonment by the parent or guardian, as defined in § 36-1-102, has
       occurred;

As is relevant to this appeal, Tennessee Code Annotated section 36-1-102(1)(A)(iv) defines
abandonment as follows:

       (iv) A parent or guardian is incarcerated at the time of the filing of a
       proceeding, pleading, petition, or amended petition to terminate the parental
       rights of the parent or guardian of the child who is the subject of the petition
       for termination of parental rights or adoption, or a parent or guardian has
       been incarcerated during all or part of the four (4) consecutive months
       immediately preceding the filing of the action and [ ]:

                                             ***

       (c) Has engaged in conduct prior to incarceration that exhibits a wanton
       disregard for the welfare of the child . . . .

This statutory provision “reflects the commonsense notion that parental incarceration is a
strong indicator that there may be other problems in the home that threaten the welfare of
                                           -6-
the child.” In re Audrey S., 182 S.W.3d at 866. Incarceration itself does not satisfy the test
for abandonment by wanton disregard; the court must find “by clear and convincing
evidence that the parent’s pre-incarceration conduct displayed a wanton disregard for the
welfare of the child.” Id. A “parent’s incarceration serves only as a triggering mechanism
that allows the court to take a closer look at the child’s situation to determine whether the
parental behavior that resulted in incarceration is part of a broader pattern of conduct that
renders the parent unfit or poses a risk of substantial harm to the welfare of the child.” Id.
“[P]robation violations, repeated incarcerations, criminal behavior, substance abuse, and
the failure to provide adequate support or supervision for a child can, alone or in
combination, constitute conduct that exhibits a wanton disregard for the welfare of the
child.” Id. at 867-68.

        The record supports the trial court's finding that both Mother and Father were
incarcerated during all or part of the four (4) consecutive months immediately preceding
the filing of the action. The trial court also found, by clear and convincing evidence, that
Appellants’ criminal behavior, substance abuse, and general failure to support or supervise
the Children constituted a wanton disregard for the welfare of the Children. The record
supports this conclusion.

        In the months immediately following the Children’s removal to DCS custody,
Mother and Father engaged in criminal activity. In 2018 and 2019, Mother was arrested
and incarcerated in various Tennessee counties on charges of public intoxication, driving
on a suspended license, violations of probation, possession of drugs without a prescription,
and theft. In July 2018, Mother and Father were arrested on aggravated robbery charges.
All of the foregoing criminal activity occurred while the Children were in DCS custody.

      Concerning the conditions that existed at the time the Children were taken into
custody, Mother candidly testified:

       Q. What was your situation at the time Kaley and Ellie came into DCS
       custody?
       A. Unstable.
       Q. Unstable. Were you incarcerated?
       A. Not at the time they came into custody.
       Q. Did you become incarcerated shortly thereafter?
       A. Yes.
       Q. When you say unstable in July of 2018, what do you mean?
       A. I just currently was in just a—there was a lot of things that had taken
       place, and I just wasn’t sure what I wanted to do at that time in my life.
       Q. Were you drug-free?
       A. No, I wasn’t.
       Q. And what was your drug of choice during that time period?
       A. Meth.
                                            -7-
       Q. Methamphetamine?
       A. Yes.

Later in her testimony, Mother elaborated on the problems that led to the “unstable”
environment that existed in the home when the Children were removed:

       There was a lot of things going on at the time, I do know that. And [Father]
       was not doing well. Out of all what—that’s why I left in April, so I’m sure
       that had something to do with it [i.e., Kaley’s many absences from school].
       Q. When you say you and [Father] weren’t doing well, is that since there was
       domestic violence between the two of you?
       A. Yeah, there was.
       Q. And that domestic violence was in the presence of the children, correct?
       A. Yes.
       Q. Would you agree that the number of days that Kaley missed, the
       significant reason for that was you and [Father’s] drug usage?
       A. I would not say it was so much drug use. It was just a bad relationship all
       together and it wasn’t—drugs didn’t play the part of what—how that all came
       about, no. But, drugs did play its own part, so. . .
       Q. It did play a part?
       A. Yes.
       Q. Okay.

       DCS’s investigation corroborated Mother’s testimony. The Children were found to
be in a state of neglect. They were unsupervised and allowed to roam the neighborhood at
all hours. The home was dirty and in disarray. Neighbors stated that the Appellants
engaged in fights in the yard, and these same neighbors suspected drug use. Both Mother
and Father tested positive for methamphetamine. In fact, Ellie was removed from Mother
when she was taken into custody for drug-related charges. Likewise, when Kaley was
taken into custody, Mother was observed to be under the influence of drugs.

       Although Father did not participate at the hearing, Mother’s undisputed testimony
clearly implicates him in the issues that were present in the household. As noted above,
Father was using methamphetamine and was participating in the domestic violence.
Furthermore, he was not supervising his children. Moreover, almost immediately after the
Children were take into custody, Mother and Father engaged in an aggravated robbery of
a vehicle, for which they both received a six-year sentence. From the totality of the
circumstances, there is clear and convincing evidence to support the trial court’s conclusion
that Mother and Father engaged in behaviors that exhibited wanton disregard for the
Children’s welfare and ultimately culminated in the incarceration of both parents. As such,
the record supports the trial court’s termination of Appellants’ respective parental rights on
the ground of abandonment by an incarcerated parent by wanton disregard.

                                            -8-
                  B. Failure to Manifest a Willingness and Ability to
                       Assume Custody by Mother and Father

      Tennessee Code Annotated section 36-1-113(g)(14) provides a ground for
termination of parental rights when

       [a] parent or guardian has failed to manifest, by act or omission, an ability
       and willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person's legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child[.]

Tenn. Code Ann. § 36-1-113(g)(14).

        This ground for termination of parental rights requires the movant to establish two
elements by clear and convincing evidence. In re Maya R., No. E2017-01634-COA-R3-
PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018) (citation omitted). Concerning
the first element, DCS has the burden to prove that Mother and Father failed to manifest
an ability and willingness to personally assume legal and physical custody or financial
responsibility of the Children. Tenn. Code Ann. § 36-1-113(g)(14). The Tennessee
Supreme Court has adopted the interpretation of section 36-1-113(g)(14) set out in In re
Amynn K., No. E2017-11866-COA-R3-PT, 2018 WL 3058280 (Tenn. Ct. App. June 20,
2018); see In re Neveah M., No. M2019-00313-SC-R11-PT, 2020 WL 7258044, at *14
(Tenn. Dec. 10, 2020) (citing In re Amynn K., 2018 WL 3058280, at *14). The
interpretation adopted by our Supreme Court

       places a conjunctive obligation on a parent or guardian to manifest both an
       ability and willingness to personally assume legal custody or financial
       responsibility for the child. If a person seeking to terminate parental rights
       proves by clear and convincing evidence that a parent or guardian has failed
       to manifest either ability or willingness, then the first prong of the statute is
       satisfied.

In re Neveah, 2020 WL 7258044, at *14. If the first element is met, then DCS must show
that placing the children in Mother’s and/or Father’s custody poses “a risk of substantial
harm to the physical or psychological welfare of the child[ren].” Tenn. Code Ann. § 36-1-
113(g)(14). In this case, the trial court held that DCS met its burden of proof as to both of
these elements vis-à-vis both parents. The record supports the trial court’s conclusion.

        Father did not participate in the hearing on the petition to terminate his parental
rights. According to the testimony, he had no contact with DCS during the pendency of the
case and did not make any financial contribution even after he was released from
incarceration. At the time of the hearing, Father’s whereabouts were unknown. His counsel
                                             -9-
stated that the phone number she had for Father did not work, and despite attempts to locate
Father, she had not been able to do so. There is no indication that Father has any intention
to reunite with these Children.

       The record shows that Mother has made attempts to see the Children and that she
clearly wants to assume custody. The problem, however, is that Mother is not able to do
so. Mother has been in and out of jail throughout the case. Although she has maintained
periods of sobriety, she has never completed an intensive rehabilitation program, and has
relapsed many times. On the first day of the hearing to terminate her parental rights,
Mother tested positive for methamphetamine. After the positive test was confirmed the
next day by her parole officer, a warrant was issued for Mother due to probation violation.
Mother was absent on the last day of the hearing after being notified of the outstanding
warrant.

        In addition to the ongoing issues with drug abuse, Mother’s current living situation
is not stable. According to her testimony, she is currently living with her boyfriend, his
Father and the Father’s girlfriend, and another couple. Mother testified that she does not
have a lease but explained that she pays monthly rent. When asked whether her boyfriend
was involved in any criminal activity, Mother stated that “he was not the type.” However,
on the next day of hearing, DCS confronted Mother with the boyfriend’s criminal record,
showing that he had been charged with more than twenty-five crimes. Both parents have
been in and out of jail throughout the case. Both parents have failed to pay any child
support. For these reasons and more, it is clear that Father has failed to demonstrate a
willingness to assume custody, and Mother has failed to demonstrate an ability to assume
custody.

        Turning to the second prong of this ground, i.e., that placing the children in Mother’s
and/or Father’s custody poses “a risk of substantial harm to the physical or psychological
welfare of the child[ren],” as discussed in further detail below, the record indicates that the
Children have no meaningful relationship with the Appellants. The Appellants are
presently unable to provide a stable, crime-free environment for the Children, and there is
a question as to whether the Appellants will be able to maintain any level of sobriety. In
foster care, the Children have made great strides. By all accounts, both Children are now
well-adjusted and happy in their foster home, and the foster parents are anxious to adopt
them. To place the children in the custody of either Appellant would clearly put them at
risk of psychological and physical harm. As such, there is clear and convincing evidence
to support the trial court’s termination of Appellants’ respective parental rights on this
ground.

                      C. Persistence of the Conditions that Led to the
                            Children’s Removal by Mother

       The trial court also terminated Mother’s parental rights under Tennessee Code
                                        - 10 -
Annotated section 36-1-113(g)(3), a ground commonly referred to as “persistence of
conditions.” In re Audrey S., 182 S.W.3d at 871. The persistence of conditions ground
focuses “on the results of the parent’s efforts at improvement rather than the mere fact that
he or she had made them.” Id. at 874. The goal is to avoid having a child in foster care for
a time longer than reasonable for the parent to demonstrate the ability to provide a safe and
caring environment for the child. In re Arteria H., 326 S.W.3d 167, 178 (Tenn. Ct. App.
2010), overruled on other grounds by In re Kaliyah S., 455 S.W.3d 533, 555 (Tenn. 2015).
Thus, the question before the court is “the likelihood that the child can be safely returned
to the custody of the [parent], not whether the child can safely remain in foster care.” In re
K.A.H., No. M1999-02079-COA-R3-CV, 2000 WL 1006959, at *5 (Tenn. Ct. App. July
21, 2000).

       There are several elements to the ground of persistence of conditions:

       (3)(A) The child has been removed from the home or the physical or legal
       custody of a parent or guardian for a period of six (6) months by a court order
       entered at any stage of proceedings in which a petition has been filed in the
       juvenile court alleging that a child is a dependent and neglected child, and:
       (i) The conditions that led to the child’s removal still persist, preventing the
       child’s safe return to the care of the parent or guardian, or other conditions
       exist that, in all reasonable probability, would cause the child to be subjected
       to further abuse or neglect, preventing the child's safe return to the care of
       the parent or guardian;
       (ii) There is little likelihood that these conditions will be remedied at an early
       date so that the child can be safely returned to the parent or guardian in the
       near future; and
       (iii) The continuation of the parent or guardian and child relationship greatly
       diminishes the child’s chances of early integration into a safe, stable, and
       permanent home;

       (B) The six (6) months must accrue on or before the first date the termination
       of parental rights petition is set to be heard;

Tenn. Code Ann. § 36-1-113(g)(3)(A). Each of the statutory elements must be established
by clear and convincing evidence. In re Valentine, 79 S.W.3d at 550.

       Turning to the record, it is clear that the issues that led to the Children’s removal
from Mother’s home still persist. One of the primary issues was Mother’s drug use. Based
on her positive test for methamphetamine on the first day of the hearing, that issue still
persists. Mother testified to her desire to be drug free, but her actions belie her intention.
During the course of these proceedings, Mother has attempted to address her drug
problems, but she has always relapsed.

                                             - 11 -
       Another issue that led to the Children’s removal was the home environment. As
discussed above, Mother’s living situation has not stabilized during the course of these
proceedings. She has lived in two half-way houses, then moved to Hendersonville to live
with a male friend. At the time of the hearing, she was living in Hermitage with her
paramour, who has a long criminal record. Mother, too, has accrued numerous criminal
charges since the Children were removed from her custody. Although she was granted
parole on her six-year sentence for aggravated robbery, based on the issuance of the warrant
for her violation of parole, Mother has not taken the requirements of her parole seriously.
As such, her living situation remains tenuous.

        In view of the fact that these Children have been in DCS custody since 2018, and it
is now 2022, it does not appear that Mother will be able to remedy the persistent conditions
at any early date so as to make it safe for the Children to return to her care and custody.
Meanwhile, the Children have done very well in foster care. By all accounts, they have
adjusted and are now thriving in their environment. The foster father testified that Kaley,
the older child, had a difficult transition into the foster home. Although she was only seven
when she came into foster care, in many ways, Kaley acted like the parent of her younger
sibling, Ellie. Kaley worried that Ellie would have enough to eat and would microwave
hotdogs and attempt to prepare bottles for her younger sister. The foster parent also
described Kaley as being “street-wise”—the child would attempt to leave the foster home
at all hours to roam the neighborhood. When confronted, the child would say, “I can handle
myself.” From the foster father’s testimony, Kaley has made great progress in
relinquishing her former role as parent/guardian of her younger sister. She has become a
child herself and enjoys playing with friends and doing other activities that are age
appropriate. Kaley is also excelling in school both from an academic perspective and
socially. Likewise, Ellie has flourished in the foster home. From the record, Ellie and
Kaley needs are more than met in their current environment. The continuation of the
parent/child relationship clearly diminishes the Children’s chances of early integration into
the safe, stable, and permanent home they have found with their foster parents, who are
anxious to adopt them. From the totality of the circumstances, there is clear and convincing
evidence to support the trial court’s termination of Mother’s parental rights on the ground
of persistence of the conditions that led to the Children’s removal from her custody.

                                     V. Best Interests

       When at least one ground for termination of parental rights has been established, the
petitioner must then prove, by clear and convincing evidence, that termination of the
parent’s rights is in the child’s best interest. In re Bernard T., 319 S.W.3d at 606 (citing
In re Adoption of A.M.H., 215 S.W.3d 793 at 809). As the Tennessee Supreme Court
explained:

       Facts considered in the best interest analysis must be proven by “a
       preponderance of the evidence, not by clear and convincing evidence.” In re
                                          - 12 -
       Kaliyah S., 455 S.W.3d at 555 (citing In re Audrey S., 182 S.W.3d at 861).
       “After making the underlying factual findings, the trial court should then
       consider the combined weight of those facts to determine whether they
       amount to clear and convincing evidence that termination is in the child's best
       interest[s].” Id. When considering these statutory factors, courts must
       remember that “[t]he child’s best interests [are] viewed from the child’s,
       rather than the parent's, perspective.” In re Audrey S., 182 S.W.3d at 878.
       Indeed, “[a] focus on the perspective of the child is the common theme”
       evident in all of the statutory factors. Id. “[W]hen the best interests of the
       child and those of the adults are in conflict, such conflict shall always be
       resolved to favor the rights and the best interests of the child. . . .” Tenn.
       Code Ann. § 36-1-101(d) (2017).

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       The Tennessee Legislature has codified certain factors that courts should consider
in ascertaining the best interest of the child in a termination of parental rights case. As is
relevant to this appeal, these factors include, but are not limited to, the following:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;
       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;
       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to
       have on the child's emotional, psychological and medical condition;

                                             ***

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;
       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the
                                            - 13 -
       child support guidelines promulgated by the department pursuant to § 36-5-
       101.

Tenn. Code Ann. § 36-1-113(i). This list of factors is not exhaustive, nor does the statute
“require a trial court to find the existence of each enumerated factor before it may conclude
that terminating a parent’s rights is in the best interest of a child.” In re M.A.R., 183 S.W.
3d 652, 667 (Tenn. Ct. App. Aug. 11, 2005), perm. app. denied (Tenn. Nov. 21, 2005).
Each termination of parental rights case includes different circumstances, and the
consideration of a single factor or other factors outside those enumerated in the statute,
may dictate the outcome of the best interest analysis. In re Audrey S., 182 S.W.3d at 877.
As explained by this Court:

       Ascertaining a child’s best interests . . . does not call for a rote examination
       of each of Tenn. Code Ann. § 36-1-113(i)’s [ ] factors and then a
       determination of whether the sum of the factors tips in favor of or against the
       parent. The relevancy and weight to be given each factor depends on the
       unique facts of each case. Thus, depending upon the circumstances of a
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 1994). However, “[w]hen
considering the factors set forth in subdivision (i)(1), the prompt and permanent placement
of the child in a safe environment is presumed to be in the child’s best interest.” Tenn.
Code Ann. § 36-1-113(i)(2).

       In its order terminating Mother and Father’s parental rights, the trial court made the
following findings concerning the Children’s best interests:

       (1) Whether the parent or guardian has made such an adjustment of
           circumstance, conduct, or conditions as to make it safe and in the
           children’s best interest to be in the home of the parent or guardian;

          Mother and Father have not made an adjustment of circumstances,
          conduct, or conditions so as to make it safe and in the children’s best
          interest to be in the home of the Respondents. Mother and Father have
          made attempts and sought out services but have been unsuccessful in
          maintaining sobriety or stability. Based on these concerns and the
          unknown whereabouts of Mother and Father at the time of the last trial
          date, the children would not be safe if returned to the care of either parent.

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
           after reasonable efforts by available social services agencies for such
           duration of time that lasting adjustment does not reasonably appear
                                          - 14 -
   possible;

   Mother and Father have failed to effect a lasting adjustment after
   receiving social services. Because Mother and Father’s living situations
   are unstable and Mother is unable to maintain sobriety, it does not appear
   reasonably possible that a lasting adjustment will occur.

(3) Whether the parent or guardian has maintained regular visitation or other
    contact with the children;

Mother and Father have not maintained regular visitation or contact with the
children. Mother and Father were unable to maintain visitation or contact
due to their incarceration. However, upon release from incarceration, Mother
has failed to maintain sobriety and Father has failed to contact DCS about
the children. Mother currently has a warrant out for her arrest and Father’s
whereabouts are unknown.

(4) Whether a meaningful relationship has otherwise been established
    between the parent or guardian and the children;

There is no evidence of a meaningful relationship established between either
of the children and the parents. In therapy, Kaley has expressed anger
towards her Mother and concerns of whether her Mother would seek
employment. Ellie was only two years old when she entered foster care and
has created strong bonds with her foster parents.

(5) The effect a change of caretakers and physical environment is likely to
    have on the children’s emotional, psychological and medical condition;

A change of caretaker and physical environment is likely to have a negative
effect on the children’s emotional, psychological and/or medical condition.
The children have been in their foster home for three years. They have
bonded with the foster parents whom they love and who[] love them. They
are thriving in their foster home and the parents wish to adopt them. In
contrast, Mother and Father are in no position to provide an appropriate home
for the children. The children have previously experienced trauma in the care
of the parents and have been working on healing from the trauma. Removing
them from their foster home where they are safe, secure, and well-adjusted
would have devastating effects on the children.

                                    ***

(7) Whether the physical environment of the parent’s or guardian’s home is
                                 - 15 -
          healthy and safe, whether there is criminal activity in the home, or
          whether there is such use of alcohol or controlled substances as may
          render the parent or guardian consistently unable to care for the children
          in a safe and stable manner;

       The Mother has relapsed and her substance abuse greatly impedes her ability
       to ensure a safe and healthy environment for the children. The safety of her
       housing with her current boyfriend and his family is unknown, as is the
       stability. Mother’s paramour also has a history of criminal activity. Father’s
       whereabouts are unknown at this time, so a safety and stability assessment is
       inapplicable. Furthermore, it is unknown if he has maintained sobriety since
       the last drug test several months ago. The children would not be in a safe
       and healthy environment if returned to either parent.

                                            ***

       (9) Whether the parent or guardian has paid child support consistent with the
           child support guidelines promulgated by the department pursuant to § 36-
           5-101;

       Mother and Father ha[ve] failed to pay child support and have abandoned the
       minor children to the foster care system.

       Based on the above factors, the Court does find that it is in the best interest
       of the children for Father and Mother’s rights to be terminated.

        For many of the foregoing reasons, the record supports the trial court’s finding that
termination of Appellants’ respective parental rights is in the Children’s best interest.
Father has not participated in these proceedings and has made no contact with DCS or with
the Children directly. At the time of the hearing, his whereabouts were unknown. There
is no indication that the Children have any real memory of him much less any meaningful
relationship. Although Kaley knows her Mother, Mother testified that she has not seen
Kaley since September 2020. Mother has not seen Ellie since August 2019. Given Ellie’s
age at the time she was removed from Mother, there is no meaningful relationship between
Mother and Ellie. Mother has offered small gifts and toys for the Children, but has made
no other financial contribution despite the fact that Mother has been employed in the
periods where she has not been incarcerated.

        Mother and Father have not made lasting adjustments to their lives so as to make it
safe for the Children to be in their custody. Mother is still abusing drugs, and her criminal
matters remain pending. She has not procured stable, crime-free housing. Father’s current
situation is unknown.

                                           - 16 -
        Meanwhile, the evidence shows that the Children are thriving in their current foster
home. Both Children are bonded with the foster parents and with the foster parents’
extended families. By all accounts, Kaley and Ellie are receiving all the stability, love, and
care they need. Kaley is very social and excels in school. Ellie is happy and all of her needs
are more than met. The foster parents clearly provide the structure, routine, care, and
affection that these Children need. To remove them from their current placement would
surely cause them emotional and psychological detriment. From the totality of the
circumstances, there is clear and convincing evidence to support the trial court’s finding
that termination of Appellants’ respective parental rights is in the Children’s best interests.

                                       VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s order terminating the parental
rights of both Mother and Father. The case is remanded for such further proceedings as
may be necessary and are consistent with this opinion. Costs of the appeal are assessed
one-half to Appellant, Albert E. G., and one-half to Appellant, Katie G. Because both
Albert E. G. and Katie G. are proceeding in forma pauperis in this appeal, execution for
costs may issue if necessary.


                                                     s/ Kenny Armstrong
                                                     KENNY ARMSTRONG, JUDGE




                                            - 17 -